Exhibit 10.2
FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
     THIS FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Amendment”), dated as of May 10, 2011, by and among P&L
RECEIVABLES COMPANY, LLC, a Delaware limited liability company, as seller (the
“Seller”), PEABODY ENERGY CORPORATION, a Delaware corporation (“Peabody”), as
initial servicer (in such capacity, collectively, together with its successors
and permitted assigns in such capacity, the “Servicer”), the various
Sub-Servicers listed on the signature pages hereto (the “Sub-Servicers”), the
Purchaser Agents (the “Purchaser Agents”) and the LC Participants listed on the
signature pages hereto (the “LC Participants”), and PNC BANK, NATIONAL
ASSOCIATION, as Administrator (the “Administrator”) and as LC Bank (the “LC
Bank”).
RECITALS
     1. The parties hereto are parties to the Third Amended and Restated
Receivables Purchase Agreement, dated as of January 25, 2010 (as amended,
amended and restated, supplemented or otherwise modified through the date
hereof, the “Agreement”).
     2. Concurrently herewith, the Fee Letter for each Purchaser Group is being
amended and restated by the parties thereto (each such amended and restated Fee
Letter, an “A&R Fee Letter”).
     3. Concurrently herewith, the Sale Agreement is being amended by the
parties thereto (the, “Sale Agreement Amendment”).
     4. The parties hereto desire to amend the Agreement as hereinafter set
forth.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
     SECTION 1. Amendment to the Agreement. The Agreement is hereby amended as
follows:
          (a) Pursuant to Section 1.12 of the Agreement, the Facility
Termination Date scheduled to occur on May 10, 2011 pursuant to the clause (d)
of the definition thereof is hereby extended to May 8, 2012, and the definition
of “Facility Termination Date” set forth in Exhibit I of the Agreement is
amended by replacing the date “May 10, 2011” where it appears in clause (d)
thereof with the date “May 8, 2012”.
          (b) Pursuant to Section 1.12 of the Agreement, the Facility
Termination Date scheduled to occur on May 12, 2012 pursuant to the clause (a)
of the definition thereof is hereby amended to May 8, 2012, and the definition
of “Facility Termination Date” set forth in Exhibit I of the Agreement is
amended by replacing the date “May 12, 2012” where it appears in clause (a)
thereof with the date “May 8, 2012”.

 



--------------------------------------------------------------------------------



 



          (c) Section 1.13 of the Agreement is amended by replacing the
parenthetical “(and, if applicable, on behalf of, or for the account of, the
Servicer or any Sub-Servicer)” where it appears therein with the parenthetical
“(and, if applicable, on behalf of, or for the account of, the Servicer or any
Sub-Servicer (or such the Servicer’s or any Sub-Servicer’s, as applicable,
designee, which designee shall be a Subsidiary of such Sub-Servicer or the
Servicer, as applicable))”.

  (d)   Section 1.15 of the Agreement is amended and restated as follows:      
  The Seller shall authorize and direct the LC Bank to name the Seller, the
Servicer or any Sub-Servicer (or such the Servicer’s or any Sub-Servicer’s, as
applicable, designee, which designee shall be a Subsidiary of such Sub-Servicer
or the Servicer, as applicable)) as the “Applicant” or “Account Party” of each
Letter of Credit.

          (e) Section 1.18 of the Agreement is amended by adding the phrase “and
shall cause the Servicer or any Sub-Servicer (or such the Servicer’s or any
Sub-Servicer’s, as applicable, designee, which designee shall be a Subsidiary of
such Sub-Servicer or the Servicer, as applicable)) named as the “Applicant” or
“Account Party” of any Letter of Credit to agree to be bound by” immediately
after the phrase “The Seller agrees to be bound by” where it appears therein.
          (f) The first sentence Section 1.22 of the Agreement is amended and
restated as follows:

      As between the Seller, on the one hand, and the Administrator, the LC
Bank, the LC Participants, the Purchaser Agents and the Purchasers, on the
other, the Seller assumes all risks of the acts and omissions of, or misuse of
the Letters of Credit by, (x) the respective beneficiaries or (y) the Servicer
or any Sub-Servicer (or such the Servicer’s or any Sub-Servicer’s, as
applicable, designee, which designee shall be a Subsidiary of such Sub-Servicer
or the Servicer, as applicable)) named as the “Applicant” or “Account Party” of
such Letters of Credit.

          SECTION 2. Representations and Warranties. Each of the Seller, the
Servicer and the Sub-Servicers hereby represents and warrants to the
Administrator and the Purchasers as follows:
     (a) Representations and Warranties. The representations and warranties made
by it in the Transaction Documents are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).
     (b) Enforceability. The execution and delivery by such Person of this
Amendment, and the performance of each of its obligations under this Amendment
and the Agreement, as amended hereby, are within each of its corporate powers
and have

-2-



--------------------------------------------------------------------------------



 



been duly authorized by all necessary corporate action on its part. This
Amendment and the Agreement, as amended hereby, are such Person’s valid and
legally binding obligations, enforceable in accordance with its terms.
     (c) No Default. Immediately after giving effect to this Amendment, no
Termination Event or Unmatured Termination Event shall exist.
     SECTION 3. Effect of Amendment. All provisions of the Agreement, as
expressly amended and modified by this Amendment, shall remain in full force and
effect. After this Amendment becomes effective, all references in the Agreement
(or in any other Transaction Document) to “this Agreement”, “hereof”, “herein”
or words of similar effect referring to the Agreement shall be deemed to be
references to the Agreement as amended by this Amendment. This Amendment shall
not be deemed, either expressly or impliedly, to waive, amend or supplement any
provision of the Agreement other than as set forth herein.
     SECTION 4. Conditions Precedent and Subsequent to Effectiveness. This
Amendment shall become effective as of the date hereof upon receipt by the
Administrator of each of the following, each in form and substance satisfactory
to the Administrator:
     (a) counterparts of this Amendment executed by each of the parties hereto;
     (b) counterparts of that certain Eleventh Amendment to Purchase and Sale
Agreement, dated as of the date hereof (the “Eleventh PSA Amendment”), by and
among the parties thereto;
     (c) satisfaction of each condition precedent set forth in Section 5 of the
Eleventh PSA Amendment; and
     (d) such other documents and instruments as the Administrator may
reasonably request.
     SECTION 5. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.
     SECTION 6. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of Illinois.
     SECTION 7. Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Agreement or any provision hereof or thereof.
[Signature pages follow.]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

                  P&L RECEIVABLES COMPANY, LLC,
as Seller    
 
           
 
  By:   /s/ Chino Kim    
 
                Name: Chino Kim         Title: Assistant Treasurer    
 
                PEABODY ENERGY CORPORATION,
as initial Servicer    
 
           
 
  By:   /s/ Chino Kim    
 
                Name: Chino Kim         Title: Assistant Treasurer    

 



--------------------------------------------------------------------------------



 



                  PEABODY ARCLAR MINING, LLC,
as Sub-Servicer    
 
           
 
  By:   /s/ Chino Kim    
 
                Name: Chino Kim         Title: Assistant Treasurer    
 
                PEABODY MIDWEST MINING, LLC,         as Sub-Servicer    
 
           
 
  By:   /s/ Chino Kim    
 
                Name: Chino Kim         Title: Assistant Treasurer          
TWENTYMILE COAL, LLC,         as Sub-Servicer    
 
           
 
  By:   /s/ Chino Kim    
 
                Name: Chino Kim         Title: Assistant Treasurer          
PEABODY CABALLO MINING, LLC,         as Sub-Servicer    
 
           
 
  By:   /s/ Chino Kim    
 
                Name: Chino Kim         Title: Assistant Treasurer    
 
                COALSALES II, LLC,         as Sub-Servicer    
 
           
 
  By:   /s/ Chino Kim    
 
                Name: Chino Kim         Title: Assistant Treasurer    

 



--------------------------------------------------------------------------------



 



                  PEABODY WESTERN COAL COMPANY,         as Sub-Servicer    
 
           
 
  By:   /s/ Chino Kim    
 
                Name: Chino Kim         Title: Assistant Treasurer    
 
                PEABODY POWDER RIVER MINING, LLC,         as Sub-Servicer    
 
           
 
  By:   /s/ Chino Kim    
 
                Name: Chino Kim         Title: Assistant Treasurer    
 
                PEABODY HOLDING COMPANY, LLC,         as Sub-Servicer    
 
           
 
  By:   /s/ Chino Kim    
 
                Name: Chino Kim         Title: Assistant Treasurer    
 
                PEABODY COALTRADE, LLC,         as Sub-Servicer    
 
           
 
  By:   /s/ Chino Kim    
 
                Name: Chino Kim         Title: Assistant Treasurer    
 
                PEABODY COALSALES, LLC,         as Sub-Servicer    
 
           
 
  By:   /s/ Chino Kim    
 
                Name: Chino Kim         Title: Assistant Treasurer    

 



--------------------------------------------------------------------------------



 



                  PNC BANK, NATIONAL ASSOCIATION,         as Purchaser Agent for
the Market Street Purchaser Group    
 
           
 
  By:   /s/ William P. Falcon    
 
                Name: William P. Falcon         Title: Vice President    
 
                PNC BANK, NATIONAL ASSOCIATION,         as the LC Bank and as an
LC Participant    
 
           
 
  By:   /s/ Richard Munsick    
 
                Name: Richard Munsick         Title: Senior Vice President    
 
                PNC BANK, NATIONAL ASSOCIATION,         as Administrator    
 
           
 
  By:   /s/ William P. Falcon    
 
                Name: William P. Falcon         Title: Vice President    

 



--------------------------------------------------------------------------------



 



                  CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK NEW YORK BRANCH
(f/k/a Calyon New York Branch),         as Purchaser Agent for the Atlantic
Purchaser Group      
 
  By:   /s/ Kostantina Kourmpetis    
 
                Name: Kostantina Kourmpetis         Title: Managing Director    
 
 
  By:   /s/ Sam Pilcer    
 
                Name: Sam Pilcer         Title: Managing Director    
 
                CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK NEW YORK BRANCH
(f/k/a Calyon New York Branch),         as an LC Participant    
 
           
 
  By:   /s/ Kostantina Kourmpetis    
 
                Name: Kostantina Kourmpetis         Title: Managing Director    
 
           
 
  By:   /s/ Sam Pilcer    
 
                Name: Sam Pilcer         Title: Managing Director    

 